DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0064263 issued to Ayers et al.  
Ayers 2012 discloses a wind-resistant environmental synthetic cover comprising a composite of one or more geotextiles tufted with synthetic yarns (abstract).  The tufted vertical grass blade-like filaments break the wind aero-dynamics such that the cover resists wind forces with little or no ballasting or anchoring (abstract).  
Specifically, the synthetic cover comprises synthetic yarns having a pile height of ¾ to 2 inches (sections [0024] and [0045]).  The synthetic pile yarns are slender elongate elements preferably resembling grass (sections [0025] and [0046]).  Said synthetic grass blades are made of a heat and UV resistant material, preferably polyethylene fibers (sections [0026] and [0047]).  Preferably, the synthetic grass blades are tufted into a geotextile backing at a density of 20-100 ounces per square yard (osy) (sections [0027], [0028], and [0048]).  The synthetic grass blades have a thickness of at least about 100 microns (section [0048]).  The geotextile backing may be a single layer or a double layer backing and may be made of polypropylene or polyethylene (sections [0029] and [0050]).  An optional membrane maybe applied to the back side of the geotextile (sections [0029] and [0050]).  To resist wind sufficiently, the synthetic cover has a minimal product weight of 0.3 pounds per square foot (psf) (sections [0031] and [0052]).  The synthetic cover having the synthetic grass pile yarns breaks us wind flow stream, increasing the boundary layer to the point that wind uplift forces are very small (sections [0037] and [0058]).  Figure 4 shows boundary layer profiles of the wind resistant cover at wind velocity of 155 ft/sec (about 106 miles per hour) (section [0035]).
Thus, Ayers 2012 anticipates applicant’s claims 1-8 with the exception that the synthetic cover is used “for a protected membrane roof.”  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The synthetic cover according to Ayers is capable of use for a roofing material, such as a protected membrane roof.  Hence, claims 1-8 are anticipated by the cited Ayers 2012 reference.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170339 issued to Ayers et al. in view of US 2012/0064263 issued to Ayers et al.  
Ayers 2014 discloses a synthetic ground cover system comprising a composite of one or more geotextiles tufted with synthetic grass yarns (abstract).  The synthetic ground cover includes an infill material of sand and/or soil and a binding agent to stabilize said infill (abstract).  The synthetic cover provides control against wind and water erosion by resisting shear forces of water and wind flow (section [0005] and [0042]).  
 Specifically, the binding agent, which may be cement, grout, lime, or polymeric, is applied to the infill to a depth of about ½ - 2 inches (sections [0009] and [0010]).  The infill is preferably sand, soil, or a granular material, such as gravel (sections [0010], [0017], [0032], and [0040]).  The synthetic grass yarns (i.e., “slender elongate elements”) have a pile height of 0.5 to 4 inches and are tufted into a woven or nonwoven geotextile backing at a density of 20-120 ounces per square yard (osy) (sections [0012], [0035], and [0038]).  Said synthetic grass blades are preferably made of polyethylene monofilaments, slit-film fibrillated, or non-fibrillated fibers (section [0035]).  The synthetic grass blades have a thickness of at least about 100 microns (section [0035]).  The geotextile backing may be a single layer or a double layer backing [section [0036]).  
Thus, Ayers 2014 anticipates applicant’s claims 1, 4-10, and 12-14 with the exceptions (a) the synthetic cover is used “for a protected membrane roof” and (b) the weight of the composite synthetic cover.  
Regarding exception (a), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The synthetic cover according to Ayers 2014 is capable of use for a roofing material, such as a protected membrane roof.  Hence, exception (a) is met by the cited Ayers 2014 reference.  
Regarding exception (b), while Ayers 2014 fails to teach a suitable weight of the tufted synthetic cover, Ayers 2012 teaches a similar synthetic cover having a minimum weight of 0.3 psf in order to resist wind uplift.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a minimum weight of 0.3 psf for the Ayers 2014 tufted synthetic cover without infill in order to render said cover sufficiently resistant to wind uplift, as is taught by Ayers 2012.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 2, 4-10, and 12-14 are rejected as being obvious over the cited prior art.  
Regarding claims 2 and 3, Ayers 2014 is silent with respect to suitable materials for the geotextile.  As such, one must look to the prior art for guidance. For example, Ayers 2012 teaches a like tufted synthetic cover wherein the geotextile backing is made of polypropylene or polyethylene (sections [0029] and [0050]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polypropylene or polyethylene, as taught by Ayers 2012, for the geotextile material of Ayers 2014.  Such a selection of a known material suitable for use as a geotextile backing for the tufted synthetic cover would have yielded predictable results to the skilled artisan.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, claims 2 and 3 are rejected as being obvious over the cited prior art. 
Regarding claim 11, Ayers 2014 fails to teach a weight of the tufted synthetic cover including infill.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a weight as claimed.  Specifically, it would have been obvious to one skilled in the art to employ the infill in an amount to achieve a total weight as recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 11 is rejected as being obvious over the cited prior art.  
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al. in view of US 2014/0170339 issued to Ayers et al. 
Regarding claim 9, Ayers 2012 is silent with respect to what type of polyethylene fibers are suitable for the synthetic grass fibers.  As such, one must look to the prior art for guidance. For example, Ayers 2014 teaches a like tufted synthetic cover wherein the synthetic grass fibers are preferably made of polyethylene monofilaments, slit-film fibrillated, or non-fibrillated fibers (section [0035]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select slit film, fibrillated fibers, or monofilament fibers, as taught by Ayers 2014, for the tufted polyethylene fibers of Ayers 2012.  Such a selection of known fiber forms suitable for use as synthetic grass fibers would have yielded predictable results to the skilled artisan.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, claim 9 is rejected as being obvious over the cited prior art. 
Regarding claims 10 and 12, Ayers 2012 teaches the tufted synthetic cover resists wind forces with little or no ballasting or anchoring (abstract).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least a little ballasting infill material (e.g., sand, gravel, etc.), as suggested by Ayers 2012 and as is known in the art and evidenced by Ayers 2014, in order to provide additional resistance to shear forces.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10 and 12 are also rejected as being obvious over the cited prior art. 
Regarding claim 11, the Ayers references fail to teach a weight of the tufted synthetic cover including infill.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a weight as claimed.  Specifically, it would have been obvious to one skilled in the art to employ the infill in an amount to achieve a total weight as recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 11 is rejected as being obvious over the cited prior art.  
Regarding claims 13 and 14, Ayers 2012 fails to teach or suggest the use of a binding agent with the infill material.  However, Ayers 2014 teaches a like tufted synthetic cover comprising infill material stabilized by a binding agent, such as lime, cement, or a polymeric material.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a binding agent to the little ballasting infill material in order to stabilize said infill material.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 13 and 14 are also rejected as being obvious over the cited prior art.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170339 issued to Ayers et al. in view of US 2012/0064263 issued to Ayers et al., as applied to claim 1 above, and in further view of JP 2010-248802 issued to Tanaka et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al., as applied to claim 1 above, and in further view of JP 2010-248802 issued to Tanaka et al.
Neither Ayers 2012 nor Ayers 2014 teach the synthetic grass filaments are fire resistant.  However, it is known in the art of synthetic turf to render the synthetic grass fibers fire resistant.  See the abstract of Tanaka.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the synthetic grass of either of the Ayers covers fire resistant in order to prevent the spread of a fire.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 15 is rejected as being obvious over the cited prior art. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170339 issued to Ayers et al. in view of US 2012/0064263 issued to Ayers et al., as applied to claim 1 above, and in further view of US 2013/0034671 issued to George et al.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al., as applied to claim 1 above, and in further view of US 2013/0034671 issued to George et al.
Neither Ayers 2012 nor Ayers 2014 teach the synthetic grass filaments are reflective.  However, it is known in the art of synthetic turf to render the synthetic grass fibers reflective of infrared radiation to provide a cooling effect.  See the abstract of George.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the synthetic grass of either of the Ayers covers infrared reflective in order to provide a cooling effect from the heat of the sun.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 16 is rejected as being obvious over the cited prior art. 
Alternately, claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al., as set forth above in section 4, and in further view of US 2017/0138053 issued to Beattie.
Alternately, claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170339 issued to Ayers et al. in view of US 2012/0064263 issued to Ayers et al., as set forth above in section 7, and in further view of US 2017/0138053 issued to Beattie.
Alternately, claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al. in view of US 2014/0170339 issued to Ayers et al., as set forth above in section 8, and in further view of US 2017/0138053 issued to Beattie.
Alternately, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170339 issued to Ayers et al. in view of US 2012/0064263 issued to Ayers et al. and JP 2010-248802 issued to Tanaka et al., as set forth above in section 9, and in further view of US 2017/0138053 issued to Beattie.
Alternately, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al. and JP 2010-248802 issued to Tanaka et al., as set forth above in section 9, and in further view of US 2017/0138053 issued to Beattie.
Alternately, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170339 issued to Ayers et al. in view of US 2012/0064263 issued to Ayers et al. and US 2013/0034671 issued to George et al., as set forth above in section 10, and in further view of US 2017/0138053 issued to Beattie.
Alternately, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064263 issued to Ayers et al. and US 2013/0034671 issued to George et al., as set forth above in section 10, and in further view of US 2017/0138053 issued to Beattie.
In the event the preamble limitation “for a protected membrane roof” is given patentable weight, the claims are alternately rejected in view of Beattie.  
While Ayers 2012 and Ayers 2014 fail to teach the wind-resistant artificial grass environmental cover employed as a roof covering, the use of artificial grass fabrics are known in the art of roofing.  For example, Beattie discloses an inverted roofing system that is thermally efficient, inexpensive, quick to install, and better able to withstand environmental conditions, while providing the appearance and some functionality of a traditional natural green roof ballast top layer (abstract).  The roofing system comprises a ballast top layer (BTL) that is lightweight and prevents wind uplift (abstract).  
Specifically, Beattie’s inverted roofing system for a roof deck comprises (a) a water impermeable layer on said roof deck, (b) an insulation layer thereon, (c) a diffusion layer thereon, and (d) a ballast top layer thereon (section [0014]).  The roofing system may be used on any building structure (section [0026]).  The BTL may be an infill material, artificial turf, tiles, etc., with a preferred BTL being an artificial turf with infill (section [0039]).  The artificial turf comprises a base, from which turf strands protrude upwards and away from the base (i.e., applicant’s slender elongate elements having an appearance of grass) ([0040]).  Preferred artificial turfs include commercially available artificial grasses, such as HydroTurf® and those made by AstroTurf (section [0040]).  The infill may be a granular material, such as sand (sections [0041] and [0061]).  In one embodiment, the sand infill may be substituted with a cementitious infill, which can be wetted and allowed to dry to harden within the artificial turf (section [0062]).  
The artificial turf forms a natural air buffer, protecting the lower part of the artificial turf comprising infill from the wind (section [0042]).  The weight of the infill and the artificial turf in combination with the natural air buffering properties creates a BTL having high wind uplift resistance, which in turn protects the inverted roof system from wind uplift (section [0042]).  In one embodiment, the BTL can be controlled to provide roof loading for the inverted roofing system of less than 10 pounds per square foot (sections [0045] and [0052]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Ayers 2012 or Ayers 2014 wind-resistant artificial grass environmental cover as a roof covering in order to expand the applications thereof from covering environmental sites to covering a roof.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, the claims are alternately rejected as set forth above and in further view of Beattie.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 7, 2022